Citation Nr: 9903672	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for Still's disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 1983 to October 
1993.  This appeal arises from a July 1994 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  

In May 1997, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, a June 
1998 rating action continued the prior denial.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's service connected Still's disease is 
manifested by approximately one exacerbation per year in a 
well-established diagnosis; X-ray findings are normal, and 
there is no showing of symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations three or 
more times per year.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, and not in 
excess thereof, for Still's disease have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, Part 
4, Code 5002 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, she has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The service medical records show complaints of joint pain and 
a diagnosis of Still's disease.  Service connection was 
granted for Still's disease in July 1994.  A 10 percent 
evaluation was assigned from October 1993.  That evaluation 
has been continued in subsequent rating actions.  The veteran 
contends that she is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's Still's disease is rated 
as analogous to rheumatoid arthritis under Diagnostic Code 
5002.  That code provides a 40 percent evaluation where 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year are shown.  A 20 percent evaluation requires 
evidence of one or two exacerbations a year in a well-
established diagnosis.  38 C.F.R. Part 4, Code 5002 (1998).

Pursuant to the Board's remand, private medical records of 
treatment of the veteran dated from December 1993 to October 
1995 were obtained.  Those records show that the veteran was 
seen on eight occasions during that time period, with flare-
ups of joint symptomatology present on two occasions, in May 
and December 1994.

A VA orthopedic examination was conducted in August 1997.  
The veteran reported that she took aspirin or Tylenol for her 
pain.  On examination, the veteran walked well without a 
cane.  There was no swelling, deformity or other impairment 
of the joints.  The diagnosis was Still's disease, with no 
limitation of motion of the knees, elbows, or wrists; no pain 
at present, but could have during an attack.  X-rays of the 
knees, wrists, elbows and hands showed well-maintained joint 
spaces and no significant soft tissue swelling. 

A VA systemic conditions examination was also conducted in 
August 1997.  The veteran stated that her knees, wrists, 
elbows and hands bothered her during attacks.  On 
examination, there was no anemia present.  The diagnosis was 
Still's disease, inactive at the present time.  

The veteran has reported painful flare-ups of Still's 
disease, and the objective private medical evidence confirms 
two such exacerbations over an approximate two year period.  
While the VA examinations in August 1997 showed no active 
disease process at that time, the Board notes the cyclical 
nature of the disorder and that the diagnosis was confirmed 
by the VA examiners.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the evidence as a whole 
demonstrates that she experiences one or two exacerbations a 
year in a well-established diagnosis.  Thus, she is entitled 
to a 20 percent evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.102, Part 4, Code 5002 (1998).  

The Board notes that the definite impairment of health 
required for a 40 percent evaluation has not been objectively 
demonstrated; significantly, the X-rays findings are normal, 
and the ranges of joint motion show no significant 
limitations which would provide a basis for a higher 
evaluation based on limitation of motion.  Nor does the 
current evidence demonstrate more than one or two 
exacerbations per year.  Accordingly, the Board finds no 
basis for an evaluation above 20 percent for the veteran's 
Still's disease.  38 C.F.R. Part 4, Code 5002 (1998).







ORDER

An evaluation of 20 percent, and not in excess thereof, for 
Still's disease is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

